Title: From George Washington to James Davidson, 10 July 1773
From: Washington, George
To: Davidson, James



Sir,
[Mount Vernon] Virginia July 10th 1773.

Please to send me two Seins of Eighty fathom long each, agreeable to the directions you receivd last year, but with this difference. Let them be Ten feet wide at the ends or Wings (instead of Seven as the last ware) and be something narrower Meshd, especially on the Wings, as the Herrings (for which kind of Fishery they are intended) get fastend in them, and give us some plague in disengaging them. In every other respect observe my last years direction’s which I presume you have by you. Messrs Cary & Co. will pay you the cost of these Seins and I am Sir Yr Hble Servt

Go: Washington

